Citation Nr: 0516473	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-00 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the left pubic ramus, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for a left foot 
disability, to include status post Kidner and dorsal medial 
cuneiform exostosis.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from April 1987 to December 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In this decision, the RO granted an increased 
evaluation for the veteran's service-connected residuals of a 
fracture of the left pubic ramus, from 10 to 20 percent 
disabling.  This appeal also arises from a May 2002 rating 
decision that denied entitlement to service connection for a 
left foot disability.  The veteran was initially represented 
in this appeal by AMVETS (American Veterans); however, this 
organization withdrew its representation effective in 
November 2002.

In April 2004, the Board remanded this case to the Appeals 
Management Center, an agency of original jurisdiction (AOJ), 
for development of the veteran's vocational rehabilitation 
file and to conduct needed procedural development.  The case 
has now returned for appellate consideration.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination of the 
issues on appeal has been obtained.

2.  A chronic left foot disability was not manifest during 
service and is not associated with her military service.

3.  The preponderance of the lay and medical evidence 
establishes that the residuals of the left pubic ramus are 
characterized by persistent pain, minimal to moderate loss of 
motion in the left hip/thigh, and fatigability with 
repetitive use; resulting in an overall moderate disability.


CONCLUSIONS OF LAW

1.  A chronic left foot disability was not incurred or 
aggravated during military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) 
(2004).

2.  The veteran is not entitled to an evaluation in excess of 
20 percent for residuals of a fracture of the left pubic 
ramus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.159, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5255 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in April 2001, March 2002, and April 2004.  By means 
of these letters, the appellant was told of the requirements 
to establish entitlement to service connection for a left 
foot disability and an increased evaluation for her service-
connected fracture of the left pubic ramus.  She was advised 
of her and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The appellant was apprised of the evidence considered by 
VA and the applicable laws and regulations in the Statement 
of the Case (SOC) issued in October 2002 and the Supplemental 
Statement of the Case (SSOC) issued in March 2005.  The SOC 
and SSOC informed her of applicable law and regulations, the 
evidence reviewed in connection with her claim by VA, and the 
reasons and bases for VA's decision.  Regarding the 
evaluation of the fractured left pubic ramus, the April 2001 
VCAA notice preceded the initial adverse determination of the 
RO issued in the rating decision of June 2001.  Regarding the 
determination of service connection for a left foot 
disability, the March 2002 VCAA notice preceded the initial 
adverse determination of the RO issued in the rating decision 
of May 2002.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 
14, 2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  See Mayfield, slip op. 
at 35.  (The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letters issued to the appellant in April 
2001, March 2002, and April 2004.)  In addition, the Board's 
remand issued in April 2004 also informed the veteran of the 
actions required by her and the AOJ in the development and 
adjudication of this case.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran was provided with a VA compensation 
examination in April 2001.  This examination noted an 
accurate medical history, detailed findings on examination, 
and the appropriate diagnosis and opinion on functional 
limitations.  While the examiner did not specifically 
indicate that she had reviewed the claims file in connection 
with this examination, the history provided in the 
examination report is accurate and consistent with the 
medical history contained in the claims file and the 
veteran's statements in support of her claim.  In addition, 
both the VA examiner and the VA vocational rehabilitation 
records have provided competent opinions on the degree of 
functional impairment associated with periods of symptomatic 
flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 205-07 (1995).  Therefore, this examination, 
in connection with other objective evidence of record, is 
adequate for VA purposes.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 
370 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
VA has requested that the veteran identify and submit release 
forms in order to obtain private treatment records in its 
letters of April 2001, March 2002, and April 2004.  The only 
treatment identified by the appellate was with a private 
chiropractor, the military service, and through the VA.  
These records were obtained and associated with the claims 
file.  As she has not provided any additional evidence or 
identified any other relevant medical treatment, further 
development of the medical evidence for the issues decided 
below is not warranted.  As all military, VA, and private 
treatment records identified by the veteran have been 
obtained; there is no duty to notify the veteran of an 
inability to obtain identified records.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  The appellant 
indicated on her substantive appeal received in December 2002 
that she did not wish to appear at a hearing before VA.  
Therefore, the Board concludes that all pertinent evidence 
regarding the issues decided below has been obtained and 
incorporated into the claims file.  

As noted above the Board remanded this case for development 
in April 2004.  The Board requested the AOJ to incorporate 
the veteran's vocational rehabilitation file with the claims 
file, issue another VCAA notification letter to include 
requesting the veteran to submit all pertinent evidence in 
her possession to VA, and readjudicate the claim.  The AOJ 
has completed all these actions.  Therefore, the Board finds 
that the AOJ's actions are in full compliance with the 
Board's remand instructions and this remand does not present 
any basis for further development of the case.  See Stegall 
v. West, 11 Vet. App. 270-71 (1998). 

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOC, and SSOC discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the 
claims on appeal.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for a Left Foot Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Arthritis shall be granted service 
connection although it was not otherwise established as 
incurred in service if manifested to a degree of 10 percent 
or more within one year of separation from the military.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

The veteran has appealed the denial of service connection for 
a left foot disorder, best described as left foot posterior 
tibial tendon dysfunction with accessory navicular and dorsal 
exostosis of the medial cuneiform, status post Kidner 
procedure and exostectomy of the medial cuneiform.  Our 
review reflects that service connection is not warranted.
 
Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  The 
appellant has asserted that she sprained her ankle during 
service and that service connection is therefore warranted.  
However, the contemporaneous evidence establishes that the 
appellant sprained the right ankle during service not the 
left.  Furthermore, when the appellant sought treatment, in 
November 2001, she reported a three-year history of a painful 
lump on the side of the foot, rather than a history dating to 
service.  
 
The Board is aware that the veteran did voice some complaints 
during service.  In January 1987, there was a complaint of a 
callus.  In June 1987, she complained of knee and foot 
swelling and there were findings of metatarsalphalangeal 
(MTP) tenderness, with an assessment of bursitis.  In 
September 1988, there was a callus formation and in May 1989, 
she complained of a loose toenail.  However, the service 
department examinations in September 1989 and August 1992 
disclosed that the feet and lower extremities were normal.  
When she filed her original claim for service connection in 
October 1996, no reference was made to a left foot disorder.
 
Based upon all the evidence, the in-service manifestations 
were acute and resolved and there is no competent evidence 
linking the remote post service finding to any incident of 
service or the in-service manifestations.  Rather, the most 
probative evidence establishes a remote post-service onset, 
consistent with her report of medical history in November 
2001.
 
More recently, in January 2005, the appellant reported that 
Dr.Y told her that combat boots had caused the problem.  The 
appellant is not competent to opine on matters of etiology.  
See Espiritu, supra.  Similarly, the connection between what 
a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Robinette v. 
Brown, 8 Vet. App. 69, (1995).  The Board also notes that the 
veteran has reported that the doctor would deny making the 
statement.  Therefore, it would be an exercise in futility to 
obtain a statement that does not exist and would not be 
provided.  Furthermore, in the remand, the appellant was 
clearly informed that if she had or was able to obtain 
evidence, she must submit the evidence.  She has been placed 
on notice that it was her duty to submit the evidence.


Increased Evaluation for Residuals of a Left Pubic Ramus 
Fracture

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2 (2004).  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.  In 
addition, 38 C.F.R. §§ 4.40 and 4.45 requires consideration 
of functional disability due to pain and weakness.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code that allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  However, 38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The VA vocational rehabilitation file noted a counseling 
report dated in April 2001 in which the veteran reported that 
the residuals of her fracture of the left pubic ramus had 
affected her ability to walk and would throw her off balance.  
She also reported having a burning sensation in the area that 
limited her ability to stand or sit for prolonged periods.  
The counselor found that the residuals of this fracture 
affected the veteran's balance and prevented her from 
engaging in prolonged walking or sitting.  A counseling 
record of December 2002 noted that prolonged walking 
aggravated the pubic ramus fracture.  This condition also 
limited the veteran in her ability to lift, bend, stoop, and 
stand for prolong periods.  However, this report noted that 
the veteran's bilateral foot disability, to include pain on 
motion, also limited her ability to walk.

The veteran was afforded a VA compensation examination in 
April 2001.  She complained of persistent burning pain along 
with stiffness in the pelvic/hip joint.  The veteran claimed 
that she had an intermittent limp due to this pain.  She 
reported that her walking was limited to less than one mile 
due to significant discomfort.  On examination, her gait was 
noted to be normal and she was able to ambulate without 
assistive devices.  There was no tenderness to palpation of 
the hips or pubic rami area.  Range of motion in the left hip 
was from extension of 10 degrees to flexion of 100 degrees.  
Adduction was to 15 degrees, abduction was to 20 degrees, 
external rotation was to 20 degrees, and internal rotation 
was to 10 degrees.  The examiner noted that the veteran 
experienced pain with all of this movement.  Motor strength 
and sensation was normal.  Reflexes were present and equal 
throughout.  X-ray revealed evidence of an old healed 
fracture of the pubic.  The impression included fracture of 
the left pubic ramus with persistent pain.  

Private chiropractic records dated in 2001 noted the 
veteran's complaints of low back, left hip, and left knee 
pain.  The diagnoses included subluxation throughout the 
spine.  

A VA physical therapy examination of February 2002 found 
active range of motion and strength in the lower extremities 
to be within normal limits, except for the left ankle and 
foot.  A VA bone density test of June 2002 found all sites, 
to include the left hip, to be within normal limits.

In her notice of disagreement received in May 2002, the 
veteran reported having a pain and a "burning" sensation in 
her left hip.  She claimed that these symptoms had resulted 
in a permanent limp and that sometime in the future this 
condition would have to be "fixed."  

A VA orthopedic examination of May 2002 noted that the 
veteran underwent surgery on her left foot.  She had an 
antalgic gait that was attributed by the examiner to the 
tenderness in both her feet.  The impressions were a post-
surgery recovery period for the left foot and plantar 
fascitis in the right foot.

The veteran's residuals of a left pubic ramus fracture are 
currently rated 20 percent disabling effective from November 
14, 2000 (the date of receipt of claim for increased rating) 
under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a, Diagnostic Code (Code) 5255 (impairment of femur) as 
a moderate hip disability.

Under Diagnostic Codes 5255 (evaluating malunion or fracture 
of the femur and related bones) a 20 percent evaluation is 
authorized for a moderate knee or hip disability, and a 30 
percent evaluation is authorized for a severe disability.  
Normal range of motion in a hip joint is flexion from 0 to 
125 degrees, and abduction from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.

The objective evidence notes a persistent burning sensation 
in the area of the fracture and persistent pain with movement 
of the left hip.  Also noted in the examination of April 2001 
was a minimal to moderate limitation of the left hip with 
loss of 1/5 of normal flexion (to 100 degrees instead of 125 
degrees) and not quite half of normal abduction (to 20 
degrees instead of 45 degrees).  There is evidence that the 
veteran does suffer additional limitation due to symptomatic 
flare-up.  This limitation appears to consist of inhibiting 
the veteran's ability to walk, stand, or sit for a prolonged 
period of time.

Even considering the provisions of 38 C.F.R. §§ 4.40 and 
4.45, the Board finds that this symptomatology does not 
warrant an increased evaluation for the pubic fracture under 
Code 5255.  While exacerbation does prevent her from 
conducting prolonged walking, the veteran acknowledged in 
April 2001 that she could still walk approximately one mile.  
While she has claimed that her pubic fracture causes an 
intermittent limp, examination in April 2001 found her gait 
normal and her range of motion for hip flexion and extension 
noted only minimal limitation.  There is no evidence in the 
identified outpatient records to corroborate the claimed 
interference with gait.  Objective examination has found her 
muscle strength, sensation, and reflexes to be normal.  There 
is no lay or medical evidence that the fracture has resulted 
in the veteran using braces or assistive devices for 
ambulation.  Finally, the medical evidence shows that the 
veteran has significant other nonservice-connected medical 
problems associated with her low back and lower extremities 
that contribute to her functional limitations.  (Note: The VA 
vocational rehabilitation report of April 2001 determined 
that the veteran did not have any nonservice-connected 
disabilities.  This finding is clearly contradicted by the 
private and VA medical evidence contained in the claims file 
and the veteran's own contentions.)  While the medical 
evidence does show that the veteran has persistent pain with 
motion of the left hip and fatigability with repetitive use, 
in light of the other objective findings discussed above, the 
Board concludes that the residuals of the left pubic fracture 
have resulted in no more than a moderate level of functional 
impairment.

X-ray taken in April 2001 showed that there is no malunion or 
nonunion of the pubic bone.  There is no medical evidence 
that this fracture has resulted in a false joint, loose 
motion, or the need of a brace.  Therefore, the criteria at 
Code 5255 do not support the award of a higher evaluation.  

As an evaluation in excess of 20 percent is not authorized 
under Codes 5003 (arthritis), 5251 (limitation of extension 
of the thigh), and 5253 (impairment of the thigh), these 
criteria are no longer for consideration in the current case.  
As there is no medical evidence of a flail joint associated 
with the fracture of the left pubic ramus, consideration of 
the criteria at Code 5254 is not warranted.  There is no lay 
or medical evidence that the fracture of the left pubic ramus 
has resulted in the fixation or ankylosis of the hip joints.  
Thus, consideration of the criteria at Code 5250 would be 
inappropriate.  

Finally, Code 5252 evaluating limitation of flexion of the 
thigh allows a 30 percent rating for flexion limited to 20 
degrees and a 40 percent evaluation for flexion limited to 10 
degrees.  Examination of April 2001 revealed that even with 
pain on motion the veteran's flexion (to 100 degrees) was 
substantially better than what would warrant a higher 
evaluation under Code 5252.  While the evidence does show 
increased symptomatology with exacerbation, primarily 
fatigability with repetitive motion, there is no lay or 
medical evidence that such exacerbation actually limits 
motion or function of the left hip/thigh to 20 degrees or 
less of flexion.  As noted above, the veteran also suffers 
with multiple lower extremity and back disabilities that also 
affect her functional ability to include walking, standing, 
and sitting.  Based on this evidence, the Board finds that a 
higher evaluation for limitation of motion or function of the 
left hip/thigh, even during periods of exacerbation of 
symptomatology, does not warrant a higher evaluation under 
Code 5252.


Conclusion

Based on the above analysis, the preponderance of the most 
probative evidence is against the grant of service connection 
for a left foot disability.  The preponderance of the 
evidence is also against a higher evaluation for the service-
connected fracture of the veteran's left pubic ramus.  While 
the appellant is competent to report symptoms, a 
preponderance of the findings is against higher evaluations.  
The Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the degree of impairment, 
diagnosis, and etiology of a disability, than the lay 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  To this extent, 
the preponderance of the evidence is against service 
connection for a left foot disability and a higher evaluation 
for residuals of a pubic ramus fracture and, therefore, the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a left foot disability 
is denied.

Entitlement to an increased evaluation in excess of 20 
percent disabling for residuals of a fracture of the left 
pubic ramus is denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


